Citation Nr: 0420818	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  97-22 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for residuals of compression fractures of the thoracic spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision which 
denied a rating higher than 20 percent for residuals of 
compression fractures of the thoracic spine.  The Board 
remanded this case in April 1999.  Thereafter, by rating 
action taken in July 2002, the RO granted a 40 percent rating 
for the veteran's service-connected dorsal spine disability.  
The veteran disagreed with the 40 percent rating, so the 
issue is as identified on the preceding page.  The Board 
remanded the case in June 2003 in order to comply with the 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) (VCAA), and to afford the veteran 
another VA examination. 


FINDING OF FACT

The veteran's service-connected thoracic spine disability is 
manifested by demonstrable deformity of vertebral body and by 
loss of function due to pain that equates to flexion limited 
to 40 degrees.


CONCLUSION OF LAW

The criteria for a 50 percent rating for post-operative 
residuals of fractured vertebrae at T11 and T12 have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5292 
(2002); 67 Fed. Reg. 53,345-53,349 (Aug. 22, 2002); 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from August 1970 to 
February 1972.  A review of the veteran's service medical 
records (SMRs) reveals no history of a motor vehicle 
accident, but records from the Ohio State Highway Patrol show 
the veteran was involved as a passenger in an automobile 
accident on December 27, 1970, while he was on military 
leave.  Private records from Memorial Hospital of Sandusky 
County, Ohio show treatment for injuries from the accident.  
The records show the veteran suffered compression fractures 
of the 11th and 12th thoracic vertebrae.  

The veteran submitted a claim for service connection for his 
spinal injury in June 1980.  The RO granted service 
connection for residuals of his vertebral compression 
fractures from June 25, 1980, rated as non-compensably 
disabling, in a rating decision dated in November 1980.  The 
veteran's rating was increased to 10 percent in a rating 
decision dated in September 1981, effective from June 25, 
1980, the date of his original claim, evaluated under 
Diagnostic Code 5293, intervertebral disc syndrome (IVDS).  
38 U.S.C.A. § 4.71a, Diagnostic Code 5293 (1981).  

After filing a notice of disagreement (NOD), the veteran was 
afforded another VA examination in November 1982.  That 
examination found by history and prior records that the 
veteran had healed compression fractures of the T11 and T12 
vertebrae, mostly at the end places, which were described as 
constantly symptomatic with minimal limitation of extension.  
X-rays showed some, minimal, compression deformity of 
superior plates of T11 and T12, and no loss of vertebral 
height in the T11 and T12 vertebrae.  The veteran's rating 
was increased to 20 percent in a rating decision dated in 
December 1982, which rating was made effective from June 25, 
1980.  The rating was evaluated under Diagnostic Code 5285, 
residuals of fracture of vertebra.  38 U.S.C.A. § 4.71a, 
Diagnostic Code 5285 (1982).  (As a 20 percent rating is not 
available under Diagnostic Code 5285, it is evident that the 
20 percent arrived at under Diagnostic Code 5285 was derived 
by adding 10 percent permitted under Diagnostic Code 5285 for 
demonstrable deformity to the previously awarded 10 percent 
rating.)

In the course of an August 1996 hearing at the RO on a 
different issue, the veteran noted that his back was getting 
worse.  This informal claim for an increased rating resulted 
in the veteran being afforded another VA examination in 
November 1996.  The examination revealed marked tenderness in 
the mid-thoracic spine, and paravertebral muscle spasm in the 
lower thoracic spine.  No fixed deformity was noted.  Pain 
was noted on any type of motion.  X-rays revealed development 
of minimal arthritis.  The veteran's 20 percent rating was 
continued in a rating decision dated in January 1997.  The 
January 1997 rating decision evaluated the veteran's 
disability by analogy to Diagnostic Code 5293, IVDS with 
moderate recurring attacks.

The veteran disagreed in an NOD dated in May 1997, and an 
appeal ensued, resulting in a remand by the Board in April 
1999 for the purpose of obtaining VA treatment records.  In 
the course of the remand the veteran was afforded another VA 
physical examination in March 2000, which consisted of a 
peripheral nerve examination and an orthopedic examination.  
The report of the peripheral nerve examination shows a 
diagnosis of degenerative joint disease of the cervical and 
thoracic spine, and noted that there was no peripheral nerve 
disease that could be detected on examination or by reviewing 
the medical records.  A detailed recitation of what was found 
on review of the medical records, as well as the medical 
history, was noted.  The results of a physical examination 
were related, including the conclusions that it was possible 
that there was spinal cord disease or injury, cervical disk 
disease, or trauma to the nerve roots.  The examiner reported 
a full range of spine movement, including being able to touch 
his fingers to the floor.  He demonstrated good motor 
strength and deep tendon reflexes at 2+ throughout. Sensation 
was noted as intact in the fingers and toes, with no muscle 
wasting.

The report of the orthopedic examination gave a diagnosis of 
residual compression fractures of the eleventh and twelfth 
thoracic vertebra, with arthritis.  The examiner noted that 
motion studies were done, and that the examiner could not 
differentiate any change in motion due to the fractures 
separate from the lumbar spine.  The examiner stated that 
they had to be measured together.  Similarly, that examiner 
indicated that the symptoms relating to the lower dorsal 
spine and lumbar spine could not be separated.  On 
examination the veteran was able to ambulate independently 
without aids or assistance.  His back was tender, sore and 
painful to palpation.  There was no increased kyphosis or 
scoliosis.  The veteran had tenderness around the dorsolumbar 
junction, tenderness of the lumbar spine, and soreness to the 
right and left of the dorsal and lumbar spine.  He could 
forward flex to 70 degrees with pain from 40 to 70 degrees of 
flexion.  He could extend, bend, and rotate 25 degrees with 
pain at the extremes.  He could raise onto his toes and onto 
his heels.  An x-ray revealed loss of vertebral height at T-
11, T-12.

As noted above, the RO increased the veteran's evaluation to 
40 percent in a rating decision dated in July 2002.  That 
evaluation was done by application of Diagnostic Code 5292, 
based on severe limitation of motion of the lumbar spine.  38 
U.S.C.A. § 4.71a, Diagnostic Code 5292 (2002).  

Also as noted above, the Board remanded in June 2003 in order 
to comply with the provisions of the VCAA, and to afford the 
veteran another VA examination.  The examination was given in 
February 2004.  The veteran reported to the examiner that he 
had had gradual increase in pain in the cervical and 
lumbosacral spine since the fracture of his T11 and T12 
vertebrae.  He also reported that he has flare-ups when he is 
bending or lifting, and has easy fatigability during 
repetitive motion in the cervical and lumbosacral spine.  The 
veteran did not have any radiation of pain from the 
lumbosacral spine to the lower extremities, and no radiation 
of pain from the cervical spine to the upper extremities.  
The veteran reported no periods of severely increasing pain 
in the cervical or lumbosacral spine, and gave no history of 
paresis or paralysis because of injury of the lumbar spine.

Physical examination revealed pain on palpation of L5 - S1 
only, with painful and limited range of motion.  Forward 
flexion was 75 degrees, extension was 20 degrees, lateral 
flexion to the right and left was 30 degrees, rotation to the 
right and left was 30 degrees.  Neurological examination 
found deep tendon reflexes were 1+ and equal bilaterally.  
Straight-leg raise was negative from the sitting and lying 
position.  Pinprick test revealed normal skin sensitivity of 
the skin of the upper and lower extremities.  There were no 
symptoms of radiculitis.  The veteran was able to do tip-
toeing and to stand on his heels.  The veteran's gait was 
normal without assistive devices.  X-ray examination showed 
no spondylolysis or spondylolisthesis.  Degenerative changes 
of the lumbosacral spine were noted, as well as anterior 
wedging at T11 and T12, suggesting post-traumatic changes.  
The examiner attributed the veteran's chronic pain in the 
spine to degenerative disc disease.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).

The regulations used to evaluate disabilities of the spine 
were amended twice during the pendency of the veteran's 
appeal.  The first change occurred in August 2002, effective 
as of September 23, 2002.  That change related to evaluating 
disabilities involving IVDS under Diagnostic Code 5293.  The 
rating criteria pertaining to disabilities of the spine were 
amended again in August 2003, effective as of September 26, 
2003.  68 Fed. Reg. 51,454.  This change amended all of the 
diagnostic codes used to evaluate disabilities of the spine.  
Diagnostic codes were re-numbered and new rating criteria 
were implemented.  

The veteran was notified of the September 2002 change in 
regulations by the Board's June 2003 remand.  He was further 
notified of the September 2002 and September 2003 changes by 
the RO by way of a SSOC issued in March 2004.  The RO also 
applied the change in regulations in re-adjudicating the 
veteran's claim, as noted in a March 2004 SSOC.  

In this case the veteran's back disability is currently rated 
as 40 percent disabling for postoperative residuals of 
fractured vertebrae at T11 and T12.  As noted above, in 
assigning this rating, the RO applied Diagnostic Code 5292, 
limitation of motion of the lumbar spine.  38 U.S.C.A. § 
4.71a, Diagnostic Code 5292 (2002).  The veteran's rating was 
assigned as a result of the findings of the VA examination in 
April 2000 that showed muscle spasm, tenderness, soreness, 
and pain to palpation.  Flexion was limited to 40 to 70 
degrees by pain, and the veteran could extend, bend, and 
rotate 25 degrees with pain at the extremes.  The highest 
rating assignable under Diagnostic Code 5292 for "severe" 
limitation of motion was a 40 percent rating.  Consequently, 
the veteran was rated at the maximum schedular evaluation for 
limitation of motion of the lumbar spine under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.

As the RO noted when it awarded a 20 percent rating in 
December 1982, the veteran had deformity of a vertebral body.  
This was also evident on x-ray in April 2000 and February 
2004.  Consequently, given the 40 percent rating awarded by 
the RO in July 2002 on account of severe limitation of motion 
under Diagnostic Code 5292, the veteran is also entitled to a 
10 percent rating for demonstrable deformity under Diagnostic 
Code 5285, which is to be added to the 40 percent for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5285 (2002).  Therefore, a 50 percent rating is warranted 
under the criteria in effect before the 2002 and 2003 
changes.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2003).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  
However, when a disability is assigned the maximum rating for 
loss of range of motion, application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca is not required.  See Spencer v. West, 
13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Nevertheless, the Board has also considered other diagnostic 
codes for possible application.  Prior to the regulatory 
changes noted above, there were four diagnostic codes under 
which a rating higher than 40 percent was available.  A 60 
percent rating was warranted when there were residuals of 
fracture of vertebra without cord involvement when there is 
abnormal mobility requiring a neck brace (jury mast).  There 
is no evidence of record of abnormal mobility requiring the 
wearing of a neck brace.  A 60 percent rating is for 
application when there is complete ankylosis of the spine at 
a favorable angle.  There is no evidence of record of 
complete ankylosis of the spine.  A 50 percent rating is for 
application when there is unfavorable ankylosis of the lumbar 
spine.  There is no evidence of record of ankylosis of the 
lumbar spine, either favorable or unfavorable, due to the 
thoracic spine fracture residuals.  A 60 percent rating is 
for application when there is pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a (2002).  

It has not been shown that the veteran suffers from IVDS due 
to service-connected disability.  Even assuming, arguendo, 
that he does, the evidence does not show that he suffers from 
the requisite symptoms to warrant a 60 percent evaluation, 
even if functional losses experienced by the veteran, 
especially pain, were compared to these criteria.  
38 U.S.C.A. § 4.71a, Diagnostic Codes 5285, 5286, 5289, 5293 
(2002); DeLuca, supra.

Effective September 23, 2002, the regulations were amended to 
change the rating criteria for Diagnostic Code 5293, IVDS.  
Under the new criteria, a 60 percent disability rating 
remained the highest available rating under Diagnostic Code 
5293 and is warranted when there were incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  An incapacitating episode was defined in the 
revised regulation as a period of acute signs and symptoms 
due to intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  An 
evaluation could be had based either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining separate evaluations of the chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities under 38 C.F.R. § 4.25, whichever method 
resulted in the higher evaluation.  A note also indicates 
that if IVDS is present in more than one spinal segment, 
provided that the effects in each spinal segment are clearly 
distinct, evaluation of each segment on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in higher evaluation for 
that segment, is permitted.  These alternatives suggest that 
a rating higher than 60 percent might be awarded.  As noted 
above, however, it has not been shown that the veteran 
suffers from IVDS due to service-connected disability.  But, 
again assuming, arguendo, that he does, or that his symptoms 
might be equated to such disability, the evidence does not 
show that he suffers from the requisite incapacitating 
episodes to warrant a 60 percent evaluation under the 
September 23, 2002 changes to the rating criteria under 
Diagnostic Code 5293, and that evaluation is therefore not 
warranted.  Additionally, the orthopedic problems experienced 
by the veteran have been accounted for under the 40 percent 
rating under Diagnostic Code 5292, and the evidence described 
above makes it clear that he does not have neurologic 
impairment or symptoms, such as radiation of pain, that would 
allow for consideration of separate ratings under various 
neurologic rating criteria.  Consequently, a 60 percent 
rating is not warranted under this change to Diagnostic Code 
5293.

As noted above, the rating criteria pertaining to 
disabilities of the spine were amended again in August 2003, 
effective as of September 26, 2003.  This change amended and 
renumbered all of the diagnostic codes used to evaluate 
disabilities of the spine.  New rating criteria were also 
implemented.  The September 26, 2003 changes retained the 
previous, expanded criteria for IVDS, which were re-numbered 
as Diagnostic Code 5243.  As was the case previously, a 
higher, 60 percent, evaluation is not warranted until there 
are incapacitating episodes having a total duration of at 
least at least six weeks during the past 12 months.  Again, 
for the reasons already articulated, the evidence does not 
warrant the award of a 60 percent rating under this new code.  

The regulations as amended from September 2003 establish new 
diagnostic codes for the various spine disabilities.  Under 
the new general rating formula for diseases and injuries of 
the spine, diagnostic codes 5235 to 5243 are rated utilizing 
the same criteria unless 5243 is evaluated under the formula 
for rating IVDS based on incapacitating episodes.  Under the 
new criteria (except when Diagnostic Code 5243 is evaluated 
using the formula for rating IVDS based on incapacitating 
episodes):  

A 40 percent evaluation will be assigned for 
unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.  

A 50 percent evaluation will be assigned where there 
is evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.  

A 100 percent evaluation will be assigned for 
unfavorable ankylosis of the entire spine.

68 Fed. Reg. 51,456.

In addition, six notes give additional guidance for applying 
the new rating formula:

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V) For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation 
are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease 
or injury of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even though 
it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner 
supplies an explanation, the examiner's assessment 
that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement 
to the nearest five degrees.

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability. 

68 Fed. Reg. 51,456, 51,457.

As note 2 suggests, a new Plate V provides a pictorial of the 
normal range of motion for the thoracolumbar spine.  See 68 
Fed. Reg. 51,458.

In evaluating the veteran's disability in light of the new 
criteria, the Board finds that there is no basis for an 
increased rating.  In that regard, the Board notes that the 
veteran's range of motion forward flexion measurement of the 
lumbosacral spine, as reported on the February 2004 VA 
examination, was 75 degrees, and the combined range of motion 
of the thoracolumbar spine was 215 degrees, which warrants a 
10 percent evaluation.  The veteran's current rating is 40 
percent for severe limitation of motion under prior 
Diagnostic Code 5292, plus 10 percent for deformed vertebral 
body.  Even though the April 2000 VA examination showed that 
the veteran had pain beginning with 40 degrees of flexion, 
and while it might be said that his functional loss due to 
pain equated to 40 degrees of flexion despite his ability to 
flex to 70 degrees, the criteria for the 40 percent rating 
contemplate limitation of flexion to 30 degrees or less.  Id.  
(It should also be pointed out that the new criteria indicate 
that the ratings are assignable based on the specified 
criteria with or without symptoms such as pain.)  A 50 
percent rating is not warranted unless there is unfavorable 
ankylosis of the entire thoracolumbar spine, as defined 
above.  Id.  Therefore, given the evidence described above, 
these criteria do not provide a basis for awarding the 
veteran a rating greater than 50 percent.  In sum, a higher 
evaluation than the veteran's 50 percent rating is not 
warranted under any of the changed criteria.  For the reasons 
stated, the preponderance of the evidence is against the 
award of a rating greater than 50 percent (40 percent for 
severe limitation of motion with 10 percent added for a 
deformed vertebral body).  

The Board has also considered the evidence received from the 
SSA in conjunction with the veteran's disability claim with 
that agency.  However, the veteran's SSA disability 
determination was based on a combination of medical 
disorders, including, in addition to the veteran's service-
connected residuals of compression fracture of the thoracic 
spine, degenerative joint disease of the shoulder, carpal 
tunnel syndrome, hypertension, and gastrointestinal 
disorders, none of which is service connected.  SSA's 
assessment of total disability is based on additional 
evidence relating to disabilities other than the thoracic 
spine that VA cannot use in evaluating the veteran's service-
connected disability, and thus do not provide any basis to 
conclude that the veteran warrants an increased rating.

As noted above, on November 9, 2000, during the pendency of 
this claim, the VCAA was signed into law, changing the 
standard for processing veterans' claims.  In adjudicating 
this issue, the Board has considered the provisions of the 
VCAA.  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2003, as a direct result of the Board's June 2003 remand.  

Specifically regarding VA's duty to notify, the August 2003 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefit sought, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what information VA would assist in 
obtaining on the veteran's behalf, and where the veteran was 
to send the information sought.  Additionally, the RO 
informed the veteran of the results of its rating decisions, 
and the procedural steps necessary to appeal.  The RO 
provided a statement of the case (SOC) and three SSOCs 
reporting the results of the RO's reviews.  As noted above, 
the veteran was informed of the changes in the criteria for 
rating the spine.

Regarding VA's duty to assist, the Board notes that the RO 
had previously obtained the veteran's service medical records 
(SMRs).  The RO also obtained VA treatment records from VA 
Medical Centers (VAMC) in Toledo, Ohio and Ann Arbor, 
Michigan, as well as records from SSA.  The veteran was also 
afforded VA medical examinations in 1996, 2000, and 2004, all 
conducted in an attempt to establish entitlement to a higher 
evaluation for his service-connected disability.  Given the 
standard of the regulation, the Board finds that VA has no 
duty to inform or assist that was unmet.


ORDER

A 50 percent rating for residuals of compression fractures of 
the thoracic spine is granted, subject to the laws and 
regulations governing the award of monetary benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



